Citation Nr: 1023387	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  08-31 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus (DM) with early diabetic nephropathy, prior 
to April 3, 2009.  

2.  Entitlement to a rating in excess of 40 percent for DM 
with early diabetic nephropathy from April 3, 2009, forward.  

3.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left upper extremity.  

4.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right upper extremity.  

5.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.  

6.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to August 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In May 2010, the Veteran testified before the undersigned via 
video conference from the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The issues of entitlement to service connection for diabetic 
retinopathy (see VA outpatient treatment record dated 
December 17, 2009) and arterial insufficiency (see VA 
examination report dated April 3, 2009) have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and [they are referred to 
the AOJ for appropriate action.  

The issues of higher ratings for peripheral neuropathy of the 
upper and lower extremities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 3, 2009, the Veteran's DM required the use 
of insulin, oral medication, and diet restriction, but did 
not require the regulation of activities.

2.  From April 3, 2009, forward, the Veteran's DM required 
the use of insulin, oral medication, diet restriction, and 
the regulation of activities, but did not result in episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider.  


CONCLUSIONS OF LAW

1.  Prior to April 3, 2009, the criteria for a disability 
rating in excess of 20 percent for DM  with early diabetic 
nephropathy have not been met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2009); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2009).

2.  From April 3, 2009, the criteria for a disability rating 
in excess of 40 percent for DM  with early diabetic 
nephropathy have not been met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2009); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claim, a VCAA letter 
was sent in November 2007.  Thereafter, an additional VCAA 
letter was sent in June 2008.  Cumulatively, the letters 
fully satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In particular, the VCAA 
notifications informed the Veteran about the information and 
evidence not of record that is necessary to substantiate the 
claim, the information and evidence that VA will seek to 
provide; and the information and evidence that he is expected 
to provide.  

The notice requirements under 38 U.S.C.A. § 5103 underwent 
changes during the pendency of the Veteran's appeal.  The 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that, for increased rating claims, 
notice provided to the Veteran under 38 U.S.C.A. § 5103 need 
not be "veteran specific," and that VA is not required to 
notify the Veteran that he may submit evidence of the effect 
of his worsening disability on his daily life, nor is VA 
required to notify the Veteran of diagnostic codes that his 
disability may be rated under.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Nonetheless, the 
Board notes that, in the June 2008 letter, the Veteran was 
informed of the diagnostic codes that his disability may be 
rated under, and was notified that he may submit evidence 
regarding the impact of his disability on his employment and 
daily life.

The Veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected disability since the Veteran 
was last examined in April 2009.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The April 2009 VA examination report is thorough and 
supported by the record.  This examination is adequate as the 
claims file was reviewed, the examiner reviewed the pertinent 
history, examined the Veteran provided findings in sufficient 
detail, and provided rationale.  See Steff v. Nicholson, 21 
Vet. App. 120, 124 (2007).  The records satisfy 38 C.F.R. 
§ 3.326.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).




Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  In 
Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States 
Court of Appeals for Veterans Claims ("the Court") found no 
basis for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
this case, staged ratings have been assigned.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).




Diabetes mellitus is rated under Diagnostic Code 7913.  Under 
that code, a 20 percent rating is warranted for DM requiring 
insulin and restricted diet, or oral hypoglycemic and 
restricted diet.  A 40 percent rating is warranted for DM 
requiring insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities).  A 60 percent rating is warranted 
for DM requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice-a-month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is warranted for DM 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.

Per Note (1) to Diagnostic Code 7913, compensable 
complications of diabetes are rated separately unless they 
are part of the criteria used to support a 100 percent 
evaluation, while noncompensable complications are considered 
part of the diabetic process. 

Prior to April 3, 2009, a rating in excess of 20 percent for 
DM is not warranted.  When the Veteran was examined by VA in 
December 2007, he required two courses of insulin therapy per 
day plus Glipizide.  In addition, he followed diet 
restrictions.  However, regulation of activities was not 
required per the VA examiner's report.  Additionally, 
subsequent VA outpatient records reflected that the Veteran 
was counseled regarding the need and benefit of exercise.  He 
was given handouts on the benefits of exercise and offered 
MOVE program or other exercise option.  In June 2008, it was 
noted that he liked to work in his yard.  In February 2009 it 
was noted that the Veteran was walking for exercise.  VA 
treatment records contained no indication that he was 
instructed to avoid strenuous occupational and recreational 
activities.  





On April 3, 2009, the Veteran was afforded another VA 
examination.  At that time, it was noted that there had been 
no hospitalizations, pancreatic trauma, pancreatic neoplasm, 
episodes of hypoglycemic reactions or ketoacidosis, 
associated peripheral vascular disease in the lower 
extremities, cardiac symptoms, diabetic nephropathy, or skin 
symptoms.  The Veteran was required to use insulin and follow 
a restricted diet.  He was not restricted in performing all 
strenuous activities.  The Veteran reported having episodes 
of light-headedness.  He also had 2 days of blurred vision 
and complaints of gastrointestinal-related constipation 
(relieved with fruit consumption), both related to DM.  The 
examiner stated that there was no diagnosis of visual 
impairment, cardiovascular disease, kidney disease, 
amputation, or peripheral edema.  The examiner also 
determined that the Veteran had very mild arterial 
insufficiency, shown only on exercise, which was a 
complication of DM.  There were no symptoms of claudication.  
Overall, the examiner felt that the Veteran had some 
regulation of activities due to his DM.  Subsequent VA 
outpatient records dated in December 2009 revealed mild 
diabetic retinopathy of the left eye (OS).  As noted above, 
the matter of service connection for diabetic retinopathy and 
arterial insufficiency have been referred to the AOJ for 
adjudication above.  

In sum, the April 3, 2009 examination and subsequent records 
revealed that the Veteran requires insulin, restricted diet, 
and regulation of activities.  However, he does not have 
episodes of ketoacidosis or hypoglycemic reactions.  The 
Veteran himself denied having ketoacidosis or hypoglycemic 
reactions at the time of his April 2009 VA examination, and 
none were shown by the medical evidence.  Thus, the criteria 
for a higher 60 percent rating are not met.  

The Board has also considered whether the Veteran should be 
awarded a separate rating for nephropathy.  The December 2007 
VA diabetic examiner stated that the Veteran was previously 
diagnosed with microalbuminuria (diabetic-related kidney 
disease), but this had resolved.  The Veteran's kidney 
function at the time of the December 2007 examination was 
reported as normal.  Subsequently on VA examination in April 
2009, the Veteran denied any symptoms of nephropathy and the 
VA examiner stated that there was no diagnosis of kidney 
disease.  Therefore, a separate rating for nephropathy is not 
warranted at any time during the appellate period.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 20 percent for DM with nephropathy prior to April 
3, 2009, or in excess of 40 percent for DM with nephropathy 
from April 3, 2009, forward.  

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008); aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's DM with 
the established criteria found in the rating schedule for DM 
shows that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology.  His DM is 
currently manifested by the need for insulin, a restricted 
diet, and regulation of activities, as set forth in the 
relevant DC.  See 38 C.F.R. § 4.119, DC 7913.  Other 
complications are rated separately.    

The Board therefore has determined that referral of this case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.  Further, 38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned herein.  What the 
Veteran has not shown in this case is that the service-
connected disability's manifestations have resulted in 
unusual disability or impairment that has rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule 



impractical or inadequate.  Accordingly, consideration of 38 
C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A rating in excess of 20 percent for DM with early diabetic 
nephropathy prior to April 3, 2009 is denied.  

A rating in excess of 40 percent for DM with early diabetic 
nephropathy from April 3, 2009, forward is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

The Veteran's claim for higher ratings for peripheral 
neuropathy of each lower and each upper extremity was denied 
on the basis that the peripheral neuropathy was shown to be 
mild on the two most recent VA examinations as well as on 
nerve conduction studies.  At the time of his May 2010 Board 
hearing, the Veteran testified that his peripheral neuropathy 
of the extremities had worsened.  He described having 
tingling, burning, and numbness in his feet.  In addition, he 
related that he could not stand for more than 8-9 minutes.  
With regard to his hands, he described the same symptoms and 
indicated that he had trouble gripping, especially on the 
left.  As the Veteran has asserted that his service-connected 
disabilities have worsened since his last examination, he 
should be afforded a new examination in compliance with VA's 
duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).  Since the claim is being remanded, all updated 
records from the Memphis VA Medical Center should be 
obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain and associate with the claims 
file copies of the Veteran's treatment 
records related to peripheral neuropathy 
from the Memphis VA Medical Center, dated 
from December 2009 forward.

2.  Thereafter, schedule the Veteran for 
a VA neurological examination to assess 
the severity of his peripheral neuropathy 
of the upper and lower extremities.  

Any indicated tests, including nerve 
conduction studies, should be 
accomplished.  The examiner should review 
the claims folder in conjunction with the 
examination.  

The examiner should discuss the extent of 
paralysis of the nerves involved.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  The AMC should review the medical 
opinion obtained above to ensure that the 
remand directives have been accomplished.  
If all questions posed are not answered 
or sufficiently answered, AMC should 
return the case to the examiner for 
completion of the inquiry.

4.  Finally, the AMC readjudicate the claims 
on appeal in light of all of the evidence of 
record.  If any issue remains denied, the 
Veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


